Citation Nr: 1137510	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a disability of the thoracolumbar spine, to include residuals of an osteochondroma and lumbar degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted additional evidence for consideration at the hearing.  It consisted of a photograph and a diagram for tie-downs of an aircraft on an aircraft carrier.  The Veteran provided a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).


REMAND

The Veteran is seeking disability compensation for two disabilities related to the thoracolumbar spine.  The first involves residuals of an osteochondroma of the thoracic spine.  The second involves DDD of the lumbar spine.

The Veteran served on active duty from November 1966 to August 1970.  He served in an aviation rating.  The Veteran testified at his hearing that his duties involved him serving as a plane captain when his unit was deployed aboard an aircraft carrier.  This meant being responsible for everything associated with his specific aircraft.  In particular, he related how he had to ensure the aircraft was tied down when idle on deck.  This necessitated the lifting, carrying, and movement of heavy chains that weighed between 75 and 124 pounds.  He said this could happen up to three times day when engaged in operations and as much as 7 days a week for several months at a time.  He further testified that his duties involved assisting with the loading of ordnance onto aircraft as necessary.  In short, his flight deck duties involved regular lifting and/or carrying.  (The Veteran's DD 214 reflects that he had almost 2 years and 10 months of sea/foreign duty.)

The Veteran's service treatment records (STRs) are negative for treatment of any type of thoracic or lumbar spine-related complaints.  His May 1966 physical examination and Report of Medical History are negative for any type of spinal problem.  The Veteran's July 1970 examination at release from active duty was negative for any abnormality of the spine in general.  Chest x-rays from November 1966 and July 1970 were negative for evidence of any type of tumor of the thoracic spine.  

The Veteran submitted private medical records that related to treatment provided in 1976 and 1991.  The records from 1976 included a discharge summary and an operative report from C. D. Richards, M.D.  In the discharge summary, Dr. Richards said the Veteran presented with a complaint of backache for several years and with a progressive worsening with the appearance of a palpable nodule on the left side.  Dr. Richards said that a current chest x-ray showed evidence of a calcified bony lesion between the 6th and 7th rib at the level of the transverse process.  He also said that a chest x-ray from 1972 showed evidence of the mass at that time.  It was felt on admission that the mass represented either an osteochondroma or a possible malignancy.  

The Veteran underwent surgery in November 1976 in an attempt to remove the mass.  The operative report, and discharge summary, noted that a total excision was not possible but approximately 75 percent of the mass was removed.  A pathology report indicated that the tissue was a cartilaginous exostosis of the involved ribs and transverse process.  There was no comment or findings regarding DDD at that time.

The records from 1991 include an evaluation report and operative report.  A March 1991 evaluation noted the prior complaints and surgery in 1976.  It was said that the Veteran's pre-surgical symptoms resolved as a result of that surgery.  A 20-year history of intermittent low back pain, associated with sciatica, was also noted.  Chiropractic care had helped some but was now felt to be less effective.  The physician said the Veteran demonstrated symptoms and signs consistent with lumbar radiculopathy, predominantly of an S1 origin.  A magnetic resonance imaging (MRI) of the lumbar spine showed evidence of DDD.  

A follow-up evaluation in April 1991 noted the results of the prior evaluation.  The second report also referenced x-rays of the lumbosacral spine from 1985 as showing evidence of some L5-S1 disc space narrowing.  This was said to be more pronounced on x-rays from August 1990.  The Veteran underwent a left L5-S1 hemilaminotomy, discectomy, and exploration of the L5 root and L5-S1 foraminotomy.  

The Board notes that neither the 1976 nor the 1991 records include a history of any type of back injury during the Veteran's military service.  Further, there is no reference to any intercurrent injury as the cause of either the osteochondroma in 1976 or the disc disease and radiculopathy found in 1991.

The Veteran submitted a report from his private physician, R. Cate, M.D., that was dated in December 2009.  Dr. Cate said the Veteran had applied for VA disability benefits.  He also said the Veteran had had both thoracic and low back problems over the years.  Dr. Cate noted the two prior surgeries.  He said the Veteran's low back problems postdated the Veteran's military service by decades and he did not think they could reasonably be attributed to the Veteran's military service.  

In regard to the thoracic spine, Dr. Cate noted that he had reviewed the private treatment records.  He remarked that the Veteran's STRs were negative for evidence of a back injury during service.  He cited to the Veteran's report of experiencing a sharp shooting pain one day in service that was in the area where the tumor was ultimately discovered.  Dr. Cates noted that the records from 1976 cited to an x-ray report from 1972 that showed the osteochondroma was developing at that time.  He noted the Veteran's age at that point and said it was obviously very premature to be developing an osteochondroma.  Dr. Cate added that it would be reasonable to presume that the tumor was, in fact, related to the Veteran's military service.  

The Veteran underwent a VA examination in March 2010.  The examiner noted and accurately described the contents of the private treatment records in the claims folder as well as the report from Dr. Cate.  The Veteran gave a history of experiencing pain in his thoracic spine in service on one occasion when he attempted to swing a "chain bag" onto his back.  The bag contained anchor chains used to tether aircraft on the aircraft carrier.  The Veteran reported that he served on temporary duty at a number of locations and the upkeep of his medical records was not done very well.  

In regard to the lumbar spine the Veteran reported having had back pain since 1969.  He said he sought out chiropractic treatment for pain relief.  The Veteran described this as general pain associated with picking up, bending over, and going up and down ladders with chain bags.  He finally sought help in 1991 after 20 years of pain.  

The examiner provided diagnoses of osteochondroma of the thoracic spine, with a scar of the thoracic spine and residual strain, and lumbar DDD.

The examiner remarked that it was a difficult case as there was no documentation of an injury in service.  He also said that it must be taken into account that the Veteran had multiple temporary duty assignments and possible loss of records or minimal record keeping of medical treatment.  He said that, to state this, was speculation.  

The examiner said that osteochondromas were generally tumors of bone that begin development in childhood as a defect in the cartilaginous development of bone and are most often solitary lesions.  He also said that it was most likely that the Veteran had developed the osteochondroma before service as they rarely developed in adulthood.  The examiner noted the Veteran's statement of being struck in the back with the bag of chains; however, he stated that this would not be the genesis of the osteochondroma.  

In regard to the Veteran's lumbar spine the examiner said this issue was more difficult to address as there is no mention of a lumbar problem in 1976.  He said the earliest medical evidence is the 1985 x-ray report referenced in the records from 1991.  The examiner said that, without any records that documented complaints of back pain in service or before 1991, one could not say that the medical records support or confirm any back injury or complaint as having occurred in service.  The examiner said he could not make an opinion based upon lay report alone without medical documentation to confirm this.  

The examiner said he could not provide an opinion to link the DDD diagnosed in 1991 to the Veteran's military service versus natural progression and development.  Based on the medical evidence, and the lack of evidence of an injury in service, it was not at least as likely as not that the Veteran's DDD was due to injuries in service.

The Board finds that additional development is required in order to resolve the Veteran's case.  In regard to the osteochondroma, it is apparent that this is considered a congenital "condition."  This was implied in Dr. Cate's report as well as by the VA examiner.  Dr. Cate believed that the development of the osteochondroma in this case was early, based on the x-ray evidence of 1972; however, he provided no rationale for his statement.  The VA examiner categorically stated that osteochondromas "begin" their development in childhood.  He used the term "defect" in describing an osteochondroma.  However, he later said that medical literature suggested that there was up to 8 percent involvement of nerves from compression upon either solitary nerves or nerve bundles from the developing osteochondromas.  He said that symptoms of compression can then possibly be considered a natural progression or side effect of the tumor regardless of environment, such as an injury in service.  Such a description would support a conclusion that an osteochondroma may be considered a congenital disease as described for VA purposes because it implies that the osteochondroma develops, progresses or worsens.  It is not static.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in the line of duty during active military service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty during active military service during a period of war.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In addition to the above, there is a presumption of soundness afforded to veterans under certain conditions.

For the purposes of section 1110 of this title, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance or enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999).

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  See Wagner, 370 F.3d at 1093-94; see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  Pertinent regulations provide that congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  See Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  In general, a disorder is considered to be a disease if it is capable of improving or deteriorating while a defect is not considered capable of improving or deteriorating.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); see also VAOPGCPREC 82-90.  Finally, if a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness does not apply to congenital defects because such defects are not diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110, 1111.  Quirin, 22 Vet. App. 394-95.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed conditions since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Upon completion of the above development, the Veteran should be afforded a VA examination to address the issue involving his claim for service connection for disability of the thoracolumbar spine, to include residuals of an osteochondroma and lumbar DDD.  The examination must be conducted by a physician with the appropriate expertise to provide the requested opinions.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the Veteran's STRs are negative for evidence of treatment for any type of spine complaints, thoracic or lumbar.  However, the Veteran is competent to relate symptoms involving his thoracic and lumbar spine that occurred in service.  Moreover, the absence of a documented injury or treatment is not dispositive in evaluating the Veteran's claimed disability.  An injury may be conceded if the Veteran is claiming an injury that is consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  In this case, the Veteran has given statements and testimony regarding his duties as requiring very regular lifting, carrying, and moving of heavy objects while at sea.  His military records support his statements regarding his duties.

a.  The examiner is requested to identify any and all thoracic and lumbar spine disorders that may be present.  For any thoracic spine disorder diagnosed the examiner should provide an opinion as to whether the previously diagnosed osteochondroma is a congenital defect or congenital disease.  In so doing, the examiner is advised that VA's General Counsel has said that a disorder is considered to be a disease if it is capable of improving or deteriorating while a defect is not considered capable of improving or deteriorating.

If it is determined that there is a congenital or developmental disorder/disease present, as opposed to a defect, the examiner is requested to provide an opinion whether:  1) the disorder/disease pre-existed the Veteran's service; if so, the examiner should cite to the evidence of record and medical authority to support that conclusion and state whether the evidence is clear and unmistakable (undebatable) as to show the disorder/disease pre-existed service; 2) if the examiner finds that the disorder/disease pre-existed service, the examiner should also determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing disorder/disease did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.

If it is determined that any thoracic spine disorder did not pre-exist service, the examiner is further requested to provide an opinion whether it is at least as likely as not that any currently diagnosed thoracic spine disorder/disease can be related to the Veteran's service.  

If the examiner determines that the Veteran had a pre-existing congenital defect, then the examiner is requested to provide an opinion as to whether it is at least as likely as not that there is evidence to show that the Veteran suffered a superimposed disease or injury in service that has resulted in a current thoracic spine disability.  

b.  In regard to the lumbar spine, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed lumbar spine disorder, including DDD, is related to the Veteran's military service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding back problems since military service.

The report of examination must include the complete rationale for all opinions expressed.

If the examiner determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any recommended test or evidentiary development is undertaken so that a definite medical opinion can be obtained.)

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

